Citation Nr: 1233184	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-06 287	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1. Entitlement to a rating higher than before January 18, 2011, and a rating higher than 40 percent since January 18, 2011, for residuals of a low back injury with spondylosis. 

2. Entitlement to an initial rating higher than 50 percent before January 25, 2011, and an initial rating higher than 70 percent since January 25, 2011, for posttraumatic stress disorder

3. Entitlement to total disability rating for compensation based upon individual unemployability.

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services

WITNESSES AT HEARING ON APPEAL

The Veteran and E.H.




ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1970 to January 1973 and from September 1973 to September 1990. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of the Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In September 2010, the Board remanded the case for further development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

During the pendency of the appeal, in a rating decision in April 2012, the RO increased the rating for residuals of a low back injury with spondylosis from 20 percent to 40 percent, effective in January 2011, the date of a VA examination and granted separate ratings for right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy.  The Veteran has not yet expressed disagreement with the separate ratings and the separate ratings have not been procedural development of appellate review.  





In the same rating decision, the RO increased the rating for posttraumatic stress disorder from 50 percent to 70 percent, also effective in January 2011, the date of a VA examination.  The Veteran continued his appeal for higher ratings for his disabilities.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The claim for a total disability rating for compensation is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Before January 18, 2011, residuals of a low back injury with spondylosis was manifested by flexion to 55 degrees without any incapacitating episodes or objective neurological abnormality, except peripheral neuropathy of the lower extremities, which are rated separately.

2.  From January 18, 2011, residuals of a low back injury with spondylosis is manifested by forward flexion to 25 degrees without unfavorable ankylosis or incapacitating episodes lasting a duration of 6 weeks or more involving bed rest prescribed by a physician or objective neurological abnormality, except peripheral neuropathy of the lower extremities, which are rated separately.

3.  Before January 25, 2011, posttraumatic stress disorder has been manifested by a disability picture that equates to occupational and social impairment with reduced reliability and productivity under the General Rating Formula for Mental Disorders (General Rating Formula), including the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association, which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), but not covered in the General Rating Formula; occupational and social impairment with deficiencies in most areas, such as work and family relations, judgment, thinking, or mood has not been demonstrated.


4.  Since January 25, 2011, posttraumatic stress disorder has been productive of occupational and social impairment with deficiencies in most areas, as described in the General Rating Formula for Mental Disorders, including the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV) of the American Psychiatric Association, which is referred to in 38 C.F.R. § 4.130  (rating mental disorders), but not covered in the General Rating Formula; total occupational and social impairment due solely to posttraumatic stress disorder has not been demonstrated.


CONCLUSIONS OF LAW

1.  Before January 18, 2011, the criteria for a rating higher than 20 percent for residuals of a low back injury with spondylosis had not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2011).

2.  Since January 18, 2011, the criteria for a rating higher than 40 percent for residuals of a low back injury with spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243(2011).

3.  Before January 25, 2011, the criteria for an initial rating higher than 50 percent for posttraumatic stress disorder had not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

4.  Since January 25, 2011, the criteria for an initial rating higher than 70 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  






The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in March 2006 and in July 2008.  The notice included the type of evidence needed to substantiate a claim for increase, namely, evidence that the symptoms had increased and the effect on employment.  The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the statement of the case, dated in October 2008, and November 2008, and the supplemental statement of the case dated in March 2012.  



Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, private medical records, and records from the Social Security Administration.  

The Veteran was afforded VA examination in April 2006, in May 2006, and in January 2011.  As the reports of the VA examinations included a review of the medical history and sufficient findings to rate the disabilities, the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In the remand in September 2010, the Board directed that VA and Army hospital records be obtained and asked the Veteran to submit or to authorize VA to obtain private treatment records.  The VA and Army hospital records were obtained.   There is no record of response from the Veteran to the request for private treatment records.

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.


The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 -93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).







Residuals of a Low Back Injury with Spondylosis

The Veteran has been service-connected for residuals of a low back injury with spondylosis since October 1990 and at all times before he filed his current claim, the disability has been rated 20 percent.

In September 2005, the Veteran complained of back pain.  

In February 2006, VA records show that Veteran complained of low back pain.  

In May 2006 for evaluation for the Social Security Administration, it was noted that X-rays showed severe L5 degenerative disc disease.  The Veteran stated that any type of movement or sitting for prolonged time worsened his pain.  Flexion was from 0 to 40 degrees, extension was from 0 to 5 degrees and lateral flexion was 0 to 10 degrees.  The neurological examination was normal.  

In April 2006, on VA examination, the Veteran described constant low back pain, radiated to the left hip and of flare-ups on a monthly basis lasting 2 to 3 days, but could last 2 to 3 weeks.  The Veteran stated that the pain increased depending on the activity.  

According to the Veteran, the disability interfered with activities of daily and when he did work as a security guard, the pain increased by the end of the day.  He used a cane, but not a back brace.  He could walk a half a mile and if he took his time, he could walk a mile.  He had no unsteadiness or history of falling.  He was careful in changing positions, bending, lifting, stooping, and driving.  He was not able to participate in physical activities such as sports.  

On physical examination, the Veteran had mild paraspinal tenderness.  There were no signs of abnormal curvature, lesions, deformity, erythema, edema, instability, incoordination, tremors, or muscle atrophy.  The Veteran had a smooth and coordinated gait.  


Forward flexion was from 0 to 55 degrees with moderate to severe pain.  Extension was from 0 to 20 degrees with moderate to severe pain.  Lateral flexion was from 0 to 10 degrees with moderate to severe pain and bilateral rotation was from 0 to 25 degrees.  Repetitive testing caused additional loss of degrees, but the additional loss was not recorded.  Repetition also caused weakness and fatigue.  The neurological examination was normal.  The diagnosis was degenerative disc disease, L5-S1, and intervertebral disc syndrome, resulting in limitation of motion of the lumbar spine.  

In November 2006, VA records show that the Veteran had been approved for Social Security benefits from July 2006.

On VA examination on January 18, 2011, it was noted that over the last 4 to 5 years the Veteran's symptoms have worsened and the Veteran had difficulty with bending, lifting, twisting, and activities of daily living.  There were severe flare ups every 2 to 3 weeks that last for 3 to 7 days. 

The Veteran reported incapacitating episodes that have occurred about 20 times in the past 12 months lasting for 17 days total.  The Veteran used a cane and a brace and he could walk about a quarter of a mile.  

On physical examination, posture, gait, and curvature were normal.  The Veteran had spasms, tenderness, and pain with motion.  There were no signs of guarding, muscle atrophy, or weakness.  Forward flexion was to 25 degrees, extension was to 15 degrees, left lateral flexion was to 15 degrees, right lateral flexion was to 20 degrees, and bilateral lateral rotation was to 20 degrees.  Pain was noted with motion.  There were no additional limitations of motion after 3 repetitions.  The motor and reflex examinations were normal.  

The diagnosis was lower back trauma with spondylosis of the lumbar spine and lumbar instability by X-ray.




In June 2011, the Veteran's low back pain was described as consisting of mild flare- ups and improving.  

In August 2011, the Veteran received pain management physical therapy.

Rating Criteria for Residuals of a Low Back Injury with Spondylosis.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  

Ratings under the General Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Under the General Formula, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code for the neurologic abnormality. 

Under the General Formula, the criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Under the General Rating Formula, the criteria for the next higher rating, 40 percent, are forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 





Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for a 20 percent rating are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. The criteria for a 40 percent rating are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. The criteria for a 60 percent rating are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Analysis

A Rating before January 18, 2011

On VA examination in April 2006, forward flexion was to 55 degrees with pain starting at 55 degrees.  The range of motion was not additionally limited by weakness, instability, lack of endurance, fatigue, repetitive use, or flare-ups.  




There were indications that pain caused additional limitation but the additional limitation was not recorded.

As 55 degrees of flexion does not more nearly approximate 30 degrees, the criteria for the next higher rating based on limitation of motion, considering functional loss due to pain, weakness, fatigue, incoordination, or lack of endurance, flare-ups, or painful movement under 38 C.F.R. §§ 4.40, 4.45, 4.59, have not been met.  

Also, in the absence of favorable ankylosis of the entire thoracolumbar, the criteria for the next higher rating have not been met.  Also, there was no evidence of incapacitating episodes requiring bed rest prescribed by a physician.  

To the extent the Veteran calls attention to the level of pain he experiences, limiting his ability to function, under the General Rating Formula, the rating criteria apply with or without symptoms such as pain whether or not it radiates, stiffness, or aching in the area of the spine affected by residuals of an injury.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

While the Veteran does experience pain, the pain does not raise to the level of the criteria for the next higher rating.  See Mitchell v. Shineski, 25 Vet. App. 32, 43   (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  To this extent, the Board places greater weight on the objective findings of the examination than the Veteran's subjective complaints of pain.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202   (1995). 

In sum, the objective evidence establishes that before January 18, 2011, the Veteran's forward flexion was greater than 30 degrees, there is no evidence of ankylosis of the lumbar spine, and no evidence of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician.  




As the preponderance the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

A Rating from January 18, 2011

Since the VA examination of January 18, 2011, the Veteran's disability has been rated at 40 percent.  The next higher evaluation, 50 percent, is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

The VA examiner, however, determined that there was no ankylosis of the thoracolumbar spine and thus, the evidence does not satisfy the criteria for the next higher rating.

To the extent the Veteran argues his disability picture more nearly approximates the criteria for a 50 percent rating because of the limited range of motion, although there was additional loss of range of motion, the changes did not more nearly approximate or equate unfavorable ankylosis of the entire thoracolumbar spine as there is no evidence of difficulty walking, because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. 

In the absence of at least one of the foregoing signs or symptoms of unfavorable ankylosis of the thoracolumbar spine on VA examinations or in any other medical evidence of record, the disability picture does not more nearly approximate or equate to unfavorable ankylosis, the criteria for the next higher rating under the General Rating Formula for Diseases and Injuries of the Spine based on orthopedic manifestations.  





The Board also finds that there is no additional disability due to functional loss due to pain under 38 C.F.R. § 4.40 or additional disability due to functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 that would more nearly approximate the disability picture of unfavorable ankylosis.  There is no objective evidence to demonstrate that pain on use or during flare ups results in additional functional limitation to the extent that under Diagnostic Code 5242 unfavorable ankylosis of the thoracolumbar spine is shown.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  As already noted, painful motion was taken into account on the range of motion studies as noted on the VA examination in January 2011.

While incapacitating episodes were noted in January 2011, there is no evidence the Veteran was prescribed bed rest by a physician while under the care of that physician.  Furthermore, even beyond the lack of evidence establishing a physician's order, the episodes amounted to a total of 17 days or in other words between one and two weeks and are not near the 6 week requirement for a higher evaluation.  In the absence any evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months as prescribed by a physician while under that physician's treatment at that time, the criteria for the next higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met.

As the preponderance of the evidence is against a rating higher than 40 percent for degenerative disc disease of the lumbosacral spine from January 18, 2011, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

A Rating for Posttraumatic Stress Disorder

Rating Criteria 

Posttraumatic stress disorder (PTSD) is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders. 


The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  




Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  GAF score from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above. 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Facts

In July 2005, the Veteran sought VA mental health treatment, because he had conflicts with his supervisor at work and he had homicidal ideation.  



In January 2006, the Veteran stated that he had quit his job and he felt better and that he was on medication and attending college.

In May 2006, on VA examination, the Veteran was attending school.  He was not currently married, but he had four children and he described his relationship with three of the children as okay and very good with his youngest daughter.  He also had social relationships with others, including with other Veterans.  He engaged in walking, reading, repair work, and fishing.  He watched TV, especially law enforcement and medical drama shows.  He was interested in cooking.  There was no history of suicide attempts, assaults, or substance abuse.  

The Veteran had been treated by VA anger management group therapy and a private psychiatrist.  He currently was treated with antipsychotic and antidepressant medication.  The medication was helpful.

The Veteran experienced recurring memories and nightmares on an almost daily basis and he had symptoms of irritability and anger.  The Veteran made an effort to avoid thoughts, feelings, or conversations about his PTSD stressors and to avoid activities, places, or people that arouse recollection of his PTSD stressors.  He also had symptoms of hypervigilance in crowds and of an exaggerated startle response.  

On examination, the Veteran presented as clean, neatly groomed, and appropriately dressed.  He did not have any psychomotor activity and his speech was spontaneous, clear, and coherent.  He was cooperative, friendly, relaxed, and attentive.  The Veteran had an appropriate affect and good mood.  His attention was intact.  He was alert and oriented.  His thought process was logical, goal directed, relevant, and coherent.  The examiner stated that the Veteran had normal judgment and an understanding of his problem.






In the VA examiner's opinion, the Veteran had moderate sleep impairment, and the Veteran exhibited inappropriate behavior by becoming apprehensive and irritable when people he did not know entered his personal space.  The Veteran had fair impulse control.  He had no suicidal thoughts, but occasional homicidal ideations when he is in crowds, but he did not want to harm anyone.  The GAF score was 65.  

The VA examiner noted the Veteran left his job over conflicts with the supervisor and he had felt harassed for over a year before quitting the job.  It was noted that when busy, the Veteran's symptoms were lessened.  The VA examiner stated the Veteran's anger management difficulties were stable, but the symptoms of PTSD did interfere with the Veteran's quality of life.  The Veteran had occasional mild or transient decreased efficiency, productivity, and inability to perform tasks.  He had decreased moderate reliability only during periods of stress.  Overall, the Veteran experienced occasional mild or transient effects of PTSD that impaired his work, family, and other relationships.  

In May 2006, the Veteran was also evaluated for a claim with the Social Security Administration, which included the effects of PTSD.  His understanding and memory was determined not to be significantly limited.  The Veteran had a moderate limitation in the area of his ability to maintain attention and concentration for extended periods.  He also had moderate limitations regarding interaction with the general public, criticism from supervisors, or getting along with coworkers.

In November 2006, VA records show that the Veteran had been approved for Social Security benefits from July 2006.

In November 2006, a private psychologist described the Veteran as cooperative and with good eye contact.  His speech was within normal limits, but his mood and affect showed some degree of depression.  There were no delusions or hallucinations.   The Veteran's thought process was reasonably well connected and he had a fair memory.  Testing revealed moderate depression.  The GAF score was 45.  



The private psychologist stated that the symptoms of PTSD were significant and that the Veteran had some confusion when understanding and remembering instructions and his concentration was somewhat limited, but his social interaction was adequate.   The private psychologist stated that the Veteran had limited adaptability to change and he had difficulty in shifting perspectives from one job function to another.  

In August 2007, the Veteran still had problems with recurrent nightmares and loud noises startle him.  He avoided malls and crowded places and he avoided TV news about the war.  He denied suicidal or homicidal ideation.  He was alert, cooperative, interacted well and he had a congruent affect although he also had a depressed mood.  The GAF score was 52.

In August 2008, the Veteran was again assigned a GAF score of 52, when his daughter was about to be deployed.  He still had occasional nightmares.  He avoided people and crowds and he spent his time working around the house.  He was participating in a VA PTSD group, which he liked.

In June 2009, the GAF score was 52 and the Veteran stated that he was doing fair.  He indicated that his daughter was expected back in September.  He still had symptoms of intrusive memories, avoidance, and hypervigilance.  In October 2009, the GAF score was 52.  He had a flat affect and depressed mood.

In November 2010, the Veteran complained of sleep problems and of nightmares.  He did not have any suicidal or homicidal ideations.  The Veteran was alert, cooperative, and neatly groomed.  He was not agitated.  Although he interacted well, maintained good eye contact, and was goal directed thought process, he had a constricted affect.  The Veteran described problems with recurrent intrusive memories, avoidance behavior, hypervigilance, and paranoia.  The GAF score was 52.  



On January 25, 2011, on VA examination, the Veteran was on medication prescribed by VA caregivers, which he had temporarily suspended so he could care for his grandson.  He described a positive relationship with his four adult children.  He described his unemployment as stressful.  Since the last VA examination, there had been changes in functioning with his family, physical health, and interaction s with others.  The diagnosis was chronic PTSD and the GAF score was 53.  

In June 2011, the Veteran's PTSD was stable.  His 12 year old grandson stayed with him, whom the Veteran enjoyed and he was fishing again.  It was noted that after the Veteran stopped regular work in 2005, his PTSD had steadily improved.  He also friendly with his ex-wife.  He ate and slept well.  He still had a problem with anger, but he used his anger management skills to avoid any escalation, when his anger broke through, which had happened within the preceding month.  He was alert and his behavior was appropriate.  He had normal speech and affect.  Recent and remote memory was intact.  There were no signs of hallucinations or delusions.  The Veteran had linear and abstract thinking and good judgment.  The VA psychiatrist described the PTSD as mild and stable.  The GAF score was 60.  

In August 2011, the Veteran stated he was quick to anger and he was sleeping only a few hours a night, but he denied nightmares or flashbacks.  He denied suicidal or homicidal ideation.  He had moderate feelings of depression, but decreased feelings of stress and anxiety.  He also described several stressful events, including a problem with a son and chronic back problems.  He complained of an increase in irritability and anger, but not physical aggression or social isolation.  He did interact well with a neighbor and his daughters.

In December 2011, it was noted that the Veteran's daughter handled his financial affairs.  The Veteran stated he is better off, because his mind was not as clear as he would like.  He did experience nightmares and flare ups because of artillery practice at Fort Benning, which was near to where he lived.  He was described as mildly depressed, but did not have any suicidal or homicidal thoughts.  



The Veteran was in a stable condition. The GAF score was 65.

Analysis

Before January 25, 2011, PTSD was rated 50 percent. 

Reconciling the various reports into a consistent disability picture, two elements of the present disability emerge.  First, the Veteran has symptomatology that is associated with the rating criteria and symptomatology not covered in the rating criteria, but is associated with the diagnosis of posttraumatic stress disorder under the DSM-IV, which is referred to in 38 C.F.R. Part 4, § 4 .130 (rating mental disorders).  And two, while there has been some fluctuation in the symptoms of posttraumatic stress disorder, a material change in the overall severity of the disorder was not been demonstrated before January 2011.

As for occupational impairment, the Veteran has not worked since 2005.  There is evidence that symptoms of PTSD were a factor in the Veteran's decision to leave his last position as a security guard.  A conflict with his supervisor, however, was the precipitating factor.  Once he left that position, his symptomatology lessened.  There is no evidence or allegation that he has been unable to obtain a job that is in any way related to his posttraumatic stress disorder and at one time, the Veteran was attending college to earn a degree.  He had good relationships with his children and enjoyed activities such as fishing, watching TV, or reading. 

The Veteran did have anger problems, which interfered with occupational functioning.  Other symptoms such as avoidance of situations that reminded him of his PTSD stressors and hypervigilance interfered with his quality of life.  During this time, the Veteran had decreased efficiency, productivity, and inability to perform tasks, resulting in occupational and social impairment with reduced reliability and productivity.  




The GAF scores ranged for a high of 65 to a low of 45, but the most consistent GAF scores were 52. A GAF score in the range of from 51 to 60 represents moderate difficulty in social and occupational (e.g., few friends, conflicts with peers or co-workers), which was also consistent with the Veteran's symptomatology.  

Before January 2011, the overall effect of the constellation of symptoms does not more nearly approximate or equate to the criteria for the next higher rating, namely, occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  

For these reasons, the preponderance of the evidence is against a rating higher than 50 percent before January 2011. 

A Rating from January 18, 2011

Although the Veteran has significant occupational and social impairment, the record does not establish the disability is manifested by any of the following symptoms listed under the General Rating Formula as symptoms of total occupational and social impairment: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  



The GAFs scores ranged from 53 on VA examination in January 2011 to 60 and 65 thereafter.  A GAF score in the range of from 51 to 60 represents moderate difficulty in social and occupational (e.g., few friends, conflicts with peers or co-workers), which was also consistent with the Veteran's symptomatology. 
And the Veteran's symptoms attributable to posttraumatic stress under DSM- IV are not the equivalent to total occupational and social impairment under the General Rating Formula.  

Although the Veteran has turned over his financial matters to his daughter, the Veteran is still competent to handle his financial affairs.  

Accordingly, the evidence does not support a finding that the Veteran met the schedular criteria for 100 percent from e January 25, 2011. 

For these reasons, the preponderance of the evidence is against a rating higher than 70 percent from January 2011.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.







If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology under the applicable rating criteria of the Rating Schedule, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.


ORDER

A rating higher than 20 percent for residuals of a low back injury with spondylosis before January 18, 2011 is denied.  A rating higher than 40 percent for residuals of a low back injury with spondylosis since January 18, 2011 is denied.

A rating higher than 50 percent for posttraumatic stress disorder before January 25, 2011, is denied.  A rating higher than 70 percent for posttraumatic stress disorder from January 25, 2011, is denied.






REMAND

In the Board's remand in September 2010, the Board requested a VA examination to determine whether the Veteran was unemployable due to PTSD and the residuals of a low back injury. 

In January 2011, the VA examiner concluded that PTSD did not interfere with gainful employment and that the low back disability would not prevent sedentary employment, but the VA examiner did not address the effect of all the service-connected disabilities with a combined rating of 90 percent, including psychiatric, orthopedic, and neurological disabilities and unemployability. 

As the VA examination was inadequate to decide the TDIU claim, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a physiatrist or a physician with similar expertise to determine:   

Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that the combination of the Veteran's service-connected disabilities: posttraumatic stress disorder, residuals of a low back injury with spondylosis, residuals of a shell fragment wound of the left ankle, arthritis of the right hip, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity render the Veteran unable to secure or to follow substantially gainful employment?   



The Veteran's file should be provided to the VA examiner for review. 

2.  After the above development is completed, adjudicate the claim for a total disability rating for compensation based on individual unemployability.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case, and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


